Citation Nr: 1432700	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-33 385	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for fungal infections of the feet, claimed as foot problems, tinea pedis, and onychomycosis.  

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran presented testimony at a hearing held by the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In January 2010, the Board adjudicated several issues perfected for appeal and  remanded the claims above for further development.

The claims of service connection for tinea pedis and onychomycosis, which were previously captioned as separate claims, have been merged into a single service connection claim for fungal infections of the feet, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The claim of service connection for fungal infections of the feet, a psychiatric disorder, and vertigo are REMANDED to an Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Tinnitus had onset in service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the Board is granting the claim of service connection for tinnitus, the only claim decided, VCAA compliance need not be addressed further.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Evidence

The service treatment records do not document any complaint or finding of tinnitus.

In May 2009, the Veteran testified that he began experiencing intermittent tinnitus in the right ear during service while performing his duties as a signalman aboard ship.

On VA audiological examination in July 2010, the Veteran stated that intermittent, right ear tinnitus began during service.  The VA examiner did not relate tinnitus to service, citing the lack of evidence of a direct correlation between tinnitus and noise exposure in service and noting that the Veteran did not have noise-induced hearing loss in service or since service. 

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  But the absence of in-service documentation is not dispositive as to whether tinnitus began in service.

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

As the Veteran is competent to describe tinnitus, the Board finds the Veteran's statements as to onset of tinnitus credible, that is, the statements tend to prove a fact, that is, tinnitus began service. 




As for the evidence against the claim, the VA examiner concluded that it was less likely than not that tinnitus was related in service, citing the lack of evidence of a direct correlation between tinnitus and noise exposure in service and noting that the Veteran did not have noise-induced hearing loss in service or since service.  

While there is no contemporaneous documentation of tinnitus in service, the Veteran has consistently stated that tinnitus began during service, and tinnitus does not require simultaneous evidence of a noise-induced hearing loss.

In light of the limited probative value of the negative opinion, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for tinnitus.  Therefore the Veteran prevails.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Service connection for tinnitus is granted.


REMAND

On the claim of service connection for fungal infections of the feet, claimed as foot problems, tinea pedis, and onychomycosis, the Veteran was diagnosed with tinea pedis and onychomycosis on VA examination in April 2010, but the medical opinion expressed is insufficient to decide the claim.  





On the claim of service connection for a psychiatric disorder, the Veteran is currently diagnosed with posttraumatic stress disorder, anxiety disorder, adjustment disorder, complex grief disorder, and depression.  The Veteran asserts that his psychiatric disorders began during service when he learned that his brother had been shot back home and that his girlfriend had miscarried.  The service treatment records show that the Veteran was seen for emotional distress following the notification of his brother's shooting.  As the record is insufficient to decide the claim, further development under the duty to assist is needed. 

On the claim of service connection for vertigo, pursuant to the Board's remand directives, the Veteran was afforded a VA examination in November 2011, during which he was diagnosed with vertigo of unknown etiology.  However, the medical opinion requested by the Board was not obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not that the current fungal injections of the feet, tinea pedis or onychomycosis, is related to the tinea pedis documented in 1989 and 1990 in service or the development of a new and separate condition. 

The Veteran's file must be made available to the VA examiner for review. 





2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (a 50 percent probability) that any currently diagnosed psychiatric disorder, including posttraumatic stress disorder, anxiety disorder, adjustment disorder, complex grief disorder, or depression, had onset in or is otherwise related to service.  

In formulating the opinion, the examiner is asked to comment on the Veteran's in-service treatment for emotional distress following notification of his brother's shooting, his report of experiencing emotional distress during service after learning that his girlfriend had miscarried, and the Veteran's history of symptoms of anxiety and depression since service.

The Veteran's file must be made available to the VA examiner for review. 

3.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (a 50 percent probability) that vertigo unrelated to an inner ear disease as shown on VA examination in November is a progression of the in-service dizziness in April 1992 or the development of a new and separate condition unrelated to service? 




The Veteran's file must be made available to the VA examiner for review.  

4.  After the development is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


